Citation Nr: 0701752	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  00-06 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Basic eligibility to receive educational assistance benefits 
under Chapter 34 or Chapter 30, Title 38, United States Code.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1973 to August 1975 and from February 1979 to June 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

In February 2006, the Board remanded the case to afford the 
veteran a hearing.  In May 2006, a hearing was held before 
the undersigned Veterans Law Judge, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  


FINDINGS OF FACT

1.  In February 1979, the appellant received a commission as 
an officer in the Armed Forces upon completion of a program 
of educational assistance under the ROTC program and entered 
on active duty.  

2. The veteran's application for VA Chapter 34/30 educational 
assistance benefits was received in October 1999.


CONCLUSION OF LAW

Basic eligibility to receive educational assistance benefits 
pursuant to Chapter 34 or Chapter 30, Title 38, United States 
Code, is precluded by law.  38 U.S.C.A. §§ 3011(c)(3), 
3462(e) (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  VA has a duty to notify the claimant of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  VA also has a 
duty to assist the claimant in obtaining evidence necessary 
to substantiate the claim. 38 U.S.C.A. § 5103A.  However, 
there are some claims that VCAA cannot apply to because they 
must be denied as a matter of law and there is simply no 
evidence that could substantiate the claim.  See Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001); Smith v. Gober, 14 
Vet. App. 227, 231-2 (2000).  When it is clear that there is 
no additional evidentiary development to be accomplished, 
there is no point in remanding the case.  Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Here, this case 
turns on statutory interpretation.  See Smith.  Thus, because 
the law as mandated by statute, and not the evidence, is 
dispositive of this appeal, the VCAA is not applicable.  
Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis 
v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where application 
of the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.).  As such, no further action is required 
pursuant to the VCAA.  

Background and Analysis

The veteran reports that he had 9 months of remaining 
eligibility for Veterans' Educational Assistance under 38 U. 
S. C. Chapter 34.  However, the law provides that educational 
assistance will not be provided to an eligible veteran under 
Chapter 34 after December 31, 1989.  38 U.S.C.A. § 3462(e) 
(West 2002).  By mentioning "eligible" veterans, the law 
clearly contemplates that some veterans who are otherwise 
entitled to educational benefits will no longer be entitled 
to benefits after 1989.  It should be noted that this law was 
comprehensive in ending the Chapter 34 program and VA no 
longer has authority to pay benefits under that program.  

There is a provision for the conversion of remaining Chapter 
34 entitlement to Chapter 30 entitlement, but it is of 
limited scope.  To convert Chapter 34 benefits to Chapter 30 
benefits, a claimant must have served on active duty at any 
time during the period between October 19, 1984, and July 1, 
1985, and have continued on active duty without a break in 
service for three years after June 30, 1985, or have been 
discharged after June 30, 1985, for a service-connected 
disability, a preexisting medical condition not characterized 
as a disability, hardship, convenience of the Government 
after serving 30 months of a three-year enlistment, 
involuntarily for convenience of the Government as a result 
of a reduction in force, or for a physical or mental 
condition not characterized as a disability and not the 
result of his own willful misconduct.  38 U.S.C.A. 
§ 3011(a)(1)(B) (West 2002); 38 C.F.R. § 21.7044(a) (2006).  
The veteran has met these requirements.  

However, the controlling law further provides that an 
individual who after December 31, 1976, receives a commission 
as an officer in the Armed Forces upon completion of a 
program of educational assistance under § 2107 of Title 10 of 
the United States Code (ROTC Scholarship Program) is not 
eligible for educational assistance under the Chapter 30 
program if he enters on active duty before October 1, 1996.  
38 U.S.C.A. § 3011(c)(3) (West 2002); 38 C.F.R. § 21.7044(c) 
(2006).  

As cited above, 38 U.S.C.A. § 3011(c)(3) acts as a specific 
bar to eligibility for Chapter 30 benefits to individuals 
who, after December 31, 1976, received a commission as an 
officer through the ROTC program and entered active duty 
before October 1, 1996.  The veteran has acknowledged 
participating in the ROTC scholarship program.  He received 
his commission in February 1979 and entered into active duty 
at that time, prior to October 1, 1996.  Thus, in this case, 
the law precludes eligibility for educational assistance 
benefits under Chapter 30.  

The veteran emphasizes his enlisted service from November 
1973 to August 1975.  The regulations do provide an 
exception.  The restrictions of 38 C.F.R. § 21.7044(c) do not 
apply to a veteran who met the requirements for educational 
assistance under 38 C.F.R. § 21.7044((a) or (b) before 
receiving a commission upon completion of a program of 
educational assistance under 10 U. S. C. 2107.  Since the 
regulation, 38 C.F.R. § 21.7044((a) and (b) requires certain 
qualification after June 30, 1985, service before that date 
would not qualify for the exceptions.  

The Board has carefully considered the veteran's situation as 
described in his sworn testimony and various correspondence; 
however, his Chapter 34 entitlement has expired and there is 
simply no authorization to convert any remaining entitlement 
he may have had to educational benefits under Chapter 30 or 
any other program.  In cases such as this where the law is 
dispositive, the claim must be denied because of the absence 
of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Basic eligibility to receive educational assistance benefits 
under Chapter 34 or Chapter 30, Title 38, United States Code, 
is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


